878 F.2d 1437
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Winston WILLIS, Plaintiff-Appellant,v.FIRST BANK NATIONAL ASSOCIATION, et al., Defendants-Appellees.
No. 88-3756.
United States Court of Appeals, Sixth Circuit.
July 10, 1989.

Before MILBURN, Circuit Judge, CELEBREZZE, Senior Circuit Judge, and WILLIAM O. BERTELSMAN, District Judge.1
PER CURIAM.


1
This action is before the court on plaintiff/appellant's appeal from an Order of the United States District Court for the Northern District of Ohio dismissing appellant's claims against all defendants on motion for summary judgment.  It is appellant's contention that the district court improperly granted summary judgment inasmuch as there exist genuine issues of material fact raised by appellant's allegations of a conspiracy to deliberately deny appellant's procedural due process rights in connection with a foreclosure action, a conspiracy purportedly entered into by the presiding judge of the Court of Common Pleas for Cuyahoga County, Ohio, other state officials, and defendant's counsel.


2
The district court, in a thorough and well-reasoned opinion, held that appellant's claims of procedural error in service of process were waived by the voluntary later appearances of the plaintiff in state court, and contradicted by "clear evidence supporting strict compliance with the statutory foreclosure proceedings."    District Court Order, at 7.  Additionally, the court found a "complete absence of either contradictory evidence, or any evidence, in support of Plaintiff's bald allegations of malicious prosecution and conspiracy to deny Plaintiff's due process rights."    Id.


3
After careful review of the record in this case, the court discerns no error in the reasoning of the district court.  For this reason, the judgment of the district court granting summary judgment in favor all defendants is hereby AFFIRMED on the opinion of the district court.



1
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation